1 Speakers: Donald E. Morel, Jr. Chairman and Chief Executive Officer William J. Federici Vice President and Chief Financial Officer All trademarks and registered trademarks are the property of West Pharmaceutical Services, Inc., unless noted otherwise. West Pharmaceutical Services, Inc. Fourth-Quarter 2010 Analyst Conference Call 9 a.m. Eastern Time, February 17, 2011 A webcast of today’s call can be accessed in the “Investors” section of the Company’s web site: www.westpharma.com To participate in today’s call, dial: US toll-free(866) 831-6267 International (617) 213-8857. The passcode is 14994078. A replay of the call will be available until Thursday, February 24, 2011, either through the website or by dialing: US toll-free (888) 286-8010 International (617) 801-6888 . The passcode 36393850. These presentation materials are intended to accompany today’s press release announcing the Company’s results for the quarter and management’s discussion of those results during today’s conference call. 2 Cautionary Statement Under the Private Securities Litigation Reform Act of 1995 This presentation and any accompanying management commentary contain “forward-looking statements” as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements include, but are not limited to statements about expected financial results for 2011 and future years. Each of these estimates is based on preliminary information, and actual results could differ from these preliminary estimates.We caution investors that the risk factors listed under “Cautionary Statement” in today’s press release, as well as those set forth under the caption "Risk Factors" in our most recent Annual Report on Form 10-K as filed with the Securities and Exchange Commission and as revised or supplemented by our quarterly reports on Form 10-Q, could cause our actual results to differ materially from those estimated or predicted in the forward-looking statements. You should evaluate any statement in light of these important factors. Except as required by law or regulation, we undertake no obligation to publicly update any forward- looking statements, whether as a result of new information, future events, or otherwise. Non-GAAP Financial Measures Certain financial measures included in today’s press release and accompanying tables, in these presentation materials, and which may be referred to in management’s discussion of the Company’s results and outlook, are Non-GAAP (Generally Accepted Accounting Principles) financial measures. Please refer to the “Notes to Non- GAAP Financial Measures” at the end of these materials for more information.Non-GAAP financial measures should not be considered in isolation or as an alternative to such measures determined in accordance with GAAP. 3 Summary Results $ millions, except per-share data (1)See “Non-GAAP Financial Measures” and “Notes to Non-GAAP Financial Measures”(Slides 14 - 16), “Cautionary Statement” (Slide 2) and today’s press release. Three Months Ended December 31 Net Sales $ 276.8 $ 293.4 Gross Profit Reported Operating Profit Adjusted Operating Profit (1) Reported Diluted EPS $ 0.18 $ 0.59 Adjusted Diluted EPS(1) $ 0.42 $ 0.67 4 Fourth Quarter Results •Comparative Sales Reduced by: –Non-recurring 2009 H1N1-related volumes –Currency translation and exchange variability •Modest Growth Excluding Those Items –Packaging Systems customers deferred purchases –Stronger Delivery Systems sales compensated –Overall profitability suffered as a result •Restructuring Announced 5 2011 Full-year Financial Guidance ($ millions, except EPS) 2011 Revenue(1) Gross Profit %(1) Pharmaceutical Packaging Systems Segment $ 810 - $ 830 33.4% Pharmaceutical Delivery
